DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The preliminary amendment filed on 12/23/2019 and 2/11/2021 have been entered.
Specification
3.	The abstract of the disclosure is objected to because of legal language “said”. Correction is required.  See MPEP § 608.01(b).
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “a sensor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
5.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
6.	Claim 1, 13 are objected to because of the following informalities: claim 1, line 9, “fluid” should be --the fluid--;  claim 13, “a user” (line 11) should be --the user--; line 12, “the amount of fluid” should be --an amount of said fluid--; line 17, “fluid” should be --the fluid--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-10, 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over LaFlamme et al. 2017/0334632 in view of Michaud et al. 2012/0029433.
	LaFlamme et al. disclose an apparatus (col. 3, para. [0045]), which comprises a flexible and collapsible fluid container (col. 3, para. [0045]); a fluid dispenser pump connected to said flexible and collapsible fluid container configured to draw fluid from said flexible and collapsible fluid container into said fluid dispenser pump and to dispense fluid through a fluid delivery channel to an exit port upon action of the pump, the dispenser pump having an actuator comprising a dome delivery button which, upon depression by a user, actuates the fluid dispenser pump to dispense a dose of fluid (col. 3, para. [0046]). Laflamme et al. lack a sensor located in the apparatus and configured to measure a physical property upon depression of the dose delivery button of the fluid dispenser pump by a user; and a wireless transmission module in communication with 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Michaud et al. onto the apparatus of LaFlamme et al. by providing the sensor with its wireless communication components, in order to monitor the pressure inside the pump.

Regarding claim 9, LaFlamme et al. and Michaud et al. are silent regarding the location of the sensor being in the delivery channel. Instead, LaFlamme et al. and Michaud et al. show the sensor being within the pump device (114) Figs. 11-14. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative rearrangement of the claimed apparatus and an apparatus having the claimed relative location would not perform differently than the prior art apparatus, the claimed apparatus was not patentably distinct from the prior art apparatus. MPEP 2144.04(VI)(C). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the sensor of LaFlamme et al. and Michaud et al. to be within the delivery channel. Applicants appear to have placed no criticality on any particular arrangement location of the sensor (see Specification: para. [0006]) wherein it is required simply that the sensor maybe located inside or beneath or somewhere in the fluid channel) and it appears that the apparatus of LaFlamme et al. and Michaud et al. would work appropriately if located in the vicinity of the apparatus. One having ordinary skill in the art at the time the invention was made to relocate the “sensor”.
Allowable Subject Matter
s 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Among other references, US 8,123,073, US 7,419,322, and US 2018/0250454 disclose other pertinent structures, such as, device for dispensing a fluid.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754